            Case 1:15-cr-00312-PAE Document 64 Filed 09/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                             15-CR-312 (PAE)
                  v.
                                                              ORDER
 RONNELL BOOTH

                            Defendant.


          WHEREAS defendant Ronnell Booth (the “Defendant”) in the above-captioned matter was

presented and arraigned and pled not guilty on alleged violations of the conditions of his supervised

release before the Honorable Paul A. Engelmayer, United States District Judge, on September 1,

2020;

          WHEREAS the Defendant has a pending criminal case in the Criminal Court of the City

of New York, Bronx County (“Bronx County Criminal Court”) in which the Defendant has been

charged by criminal complaint with assault in the third degree, in violation of New York Penal

Law (“N.Y.P.L.”) § 120.00(1), criminal obstruction of breathing or blood circulation, in violation

of N.Y.P.L. § 121.11(a), and criminal mischief with the intent to damage property, in violation of

N.Y.P.L. § 145.00 in connection with an alleged incident of domestic violence against Josephine

Rivera;

          WHEREAS the above-referenced charges pending and offense conduct alleged against the

Defendant in Bronx County Criminal Court form the basis for certain of the alleged violations of

the conditions of the Defendant’s supervised release before this Court;

          WHEREAS there is a pending order of protection issued by the Bronx County Criminal

Court against the Defendant and for the protection of Josephine Rivera in connection with the

above-referenced charges and alleged offense conduct; and
         Case 1:15-cr-00312-PAE Document 64 Filed 09/03/20 Page 2 of 2




       WHEREAS the Court has scheduled a status conference in the above-captioned matter for

October 23, 2020 at 11:00 a.m.;

       UPON CONSENT OF THE PARTIES, THE COURT HEREBY ORDERS AS

FOLLOWS:

       1. The Defendant shall abide by the terms of any order of protection, restraining order, or

other directive issued by the Bronx County Criminal Court or other courts of the State of New

York concerning his contact with Josephine Rivera; and

       2. Notwithstanding any order of protection, restraining order, or other directive issued by

the Bronx County Criminal Court or other courts of the State of New York concerning his contact

with Josephine Rivera, or the expiration or withdrawal of any such order or directive, the

Defendant shall otherwise have no contact of any kind with Josephine Rivera during the period of

time from the date of this order up to and including October 23, 2020.


Dated: New York, New York
       September ___,
                  3 2020



                                                         
                                                _______________________________________
                                                THE HONORABLE PAUL A. ENGELMAYER
                                                UNITED STATES DISTRICT JUDGE




                                                2
